Case: 11-11219     Document: 00511903952         Page: 1     Date Filed: 06/28/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           June 28, 2012

                                     No. 11-11219                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



DANIEL RANDOLPH, Jr.

                                                  Plaintiff-Appellant
v.

TEXACO INCORPORATION; CIGNA PROPERTY & CASUALTY
COMPANY; DAVID K. LINE

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No: 6:11-CV-23


Before HIGGINBOTHAM, DAVIS and ELROD, Circuit Judges.
PER CURIAM:*
        Plaintiff Daniel Randolph is a state inmate acting pro se who filed suit
pursuant to 42 U.S.C. § 1981 and a variety of other federal laws against the
defendants alleging that he was denied workman’s compensation, wrongfully
discharged, subjected to racial discrimination, hostility and retaliation, and
denied medical treatment.          This federal action was filed after an adverse


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-11219   Document: 00511903952      Page: 2   Date Filed: 06/28/2012



                                  No. 11-11219

judgment rendered in Crockett County, Texas on his action for worker’s
compensation against his employer. After an independent review of the record,
we agree with the district court that although plaintiff couches his complaint in
terms of a civil action alleging violations of his constitutional rights under the
Fourth, Fifth, and Sixth Amendments, as well as the Texas Constitution,
plaintiff is essentially attacking the judgment issued by the District Court of
Crockett County, Texas, and affirmed by state appellate courts. Under the
Rooker-Feldman doctrine, the federal district court correctly determined that
this collateral attack on a state court judgment was precluded. See Rooker v.
Fidelity Trust Co., 263 U.S. 413, 415 (1923); District of Columbia Court of
Appeals v. Feldman, 460 U.S. 462, 482 (1983). See also Exxon Mobil Corp. v.
Saudi Basic Indus. Corp., 544 U.S. 280 (2005). “[L]itigants may not obtain
review of state court actions by filing complaints about those actions in lower
federal courts cast in the form of civil rights suits.” Hale v. Harney, 786 F.2d
688, 691 (5th Cir. 1986); Liede v. State Bar of Texas, 18 F.3d 315, 317 (5th Cir.
1994); United States v. Shephard, 23 F.3d 923, 924 (5th Cir. 1994).
      Accordingly, we agree that the plaintiff’s complaint fails to state a claim
and is frivolous. For the foregoing reasons and the reasons stated by the district
court in its Order dated November 14, 2011, we AFFIRM the district court’s
judgment.




                                        2